Citation Nr: 9921746	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from December 1978 
to December 1979.  

Service connection was denied for an acquired psychiatric 
disorder in an April 1980 rating decision on the basis that 
the appellant's psychiatric problems were due to a 
personality disorder for which service connection could not 
be granted under 38 C.F.R. § 3.303(c), and that decision 
became final when the appellant failed to file an appeal of 
it within one year after notification thereof.  An October 
1990 rating decision again denied service connection for an 
acquired psychiatric disorder, on the basis that new and 
material evidence had not been submitted to permit reopening 
of the previously denied claim.  The October 1990 rating 
decision found that the evidence did not demonstrate that an 
acquired psychiatric disorder had been present in service or 
within the first year after service, and the decision became 
final when the appellant failed to file a timely substantive 
appeal after receiving a statement of the case in April 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).  


FINDINGS OF FACT

1.  An October 1990 rating decision denied service connection 
for an acquired psychiatric disorder, and that decision 
became final when the appellant did not perfect an appeal of 
the decision after receiving a statement of the case in April 
1991.  

2.  Because the evidence received since the October 1990 
rating decision is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  

CONCLUSION OF LAW

The evidence received by VA since the October 1990 rating 
decision is not new and material, and the claim for service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5108, 
7105(d)(3) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(b), 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his schizophrenia had its origin 
in service.  At a January 1998 Regional Office hearing, he 
testified that his schizophrenia was initially diagnosed in 
1980 in conjunction with treatment he received at that time 
at the Loma Linda VA Medical Center.  

A claim for service connection for an acquired psychiatric 
disorder was previously denied by an October 1990 rating 
decision that became final when the appellant did not perfect 
his appeal of that rating decision by timely filing a 
substantive appeal after receiving a statement of the case in 
April 1991.  Except as otherwise provided, when a claim 
becomes final after an unperfected rating decision, the claim 
may not be thereafter reopened.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been disallowed, the claim shall be reopened and reviewed 
as to all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(d)(3); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that the two-step 
process set out in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991), for reopening claims became a three-step process 
under the holding by United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998):  the Secretary must first determine 
whether new and material evidence has been presented, which 
under 38 C.F.R. § 3.156(a) means evidence not previously 
submitted to agency decision makers which satisfies the 
following requirements: it bears directly and substantially 
upon the specific matter under consideration; it is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary must reopen the claim and 
"evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the claim for 
service connection for an acquired psychiatric disorder was 
last finally denied by the October 1990 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the October 1990 rating 
decision included the appellant's service medical records, 
which showed that the appellant was seen in October 1979 for 
evaluation of depression after exhibiting emotional 
instability.  It was reported that his mood was depressed, 
but that there was no evidence of psychosis or disabling 
neurosis.  The impression was an immature personality 
disorder.  

Postservice evidence considered by the RO in October 1990 
consisted of a report of hospitalization at a military 
medical facility in August and September 1989.  At that time, 
the appellant was admitted for alcohol detoxification.  He 
claimed a 10 year history of paranoid schizophrenia and 
indicated that he had been experiencing paranoid ideation at 
the time of his separation from service in December 1979.  It 
was noted that he had been previously hospitalized at the 
facility earlier in 1989 for treatment of paranoid ideation 
and auditory hallucinations, which had been treated with 
Haldol.  The diagnoses in September 1989 were alcohol 
dependence and schizo-affective disorder.  

Service connection was denied for an acquired psychiatric 
disorder by the October 1990 rating decision on the basis 
that, because the evidence did not demonstrate that the 
appellant had an acquired psychiatric disorder that was 
present in service or a psychosis that had been manifested to 
a compensable degree within the first year after service, new 
and material evidence had not been submitted to reopen a 
previously denied claim that had become final.  

The evidence submitted since the October 1990 rating decision 
includes the following: VA medical records dated from 1985 to 
1990, which show several hospital admissions for treatment of 
schizophrenia and depression, a diagnosis of depressive 
neurosis in June 1986, a history, reported in November 1989, 
of an initial psychotic breakdown in service (1979), 
diagnoses of paranoid schizophrenia in November 1989 and 
October 1990, and a history, reported in November 1990, of 
paranoid schizophrenia since 1978; a June 1997 statement from 
a VA psychiatrist that indicated the appellant had been under 
her care for schizo-affective disorder since 1994/95, and 
that he had suffered from, and received psychiatric care for 
that illness since his discharge from military service; a 
June 1997 statement from a VA physician who reported that he 
had treated the appellant for several years (until a year and 
a half before) for paranoid schizophrenia; and the testimony 
by the appellant and his mother at a January 1998 hearing at 
the RO.  

While the evidence submitted since the October 1990 rating 
decision is new, in that it was not previously of record, it 
is cumulative of the evidence considered in October 1990.  It 
shows that the appellant has a psychosis, schizophrenia; 
however, that fact that was evident in October 1990 because 
the medical evidence available at that time revealed that he 
had been diagnosed with a schizo-affective disorder in 1989.  
Although the evidence submitted since October 1990 contains 
references to a history of schizophrenia since service, and 
to a history of a diagnosis of that disease in 1978, the 
Board notes that this history is not shown by the clinical 
findings but, rather, appears to have been provided to VA 
physicians by the appellant.  

While the appellant and his mother indicated at his January 
1998 hearing that he was treated at the Loma Linda VA Medical 
Center in 1980 for schizophrenia, the RO initiated a request 
to that facility in December 1996 for all of the appellant's 
medical records from January 1979 up to the present time.  
The records received revealed medical and psychiatric 
treatment between 1985 and 1990.  There was no mention of 
treatment for any acquired psychiatric disorder in 1980. 

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of his claim.  
Accordingly, the claim for service connection for an acquired 
psychiatric disorder cannot be reopened, as the appellant has 
not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim remains denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

